Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Deon Michael Price, Appellant                          Appeal from the County Court at Law No. 1
                                                        of Williamson County, Texas (Tr. Ct. No.
 No. 06-19-00011-CR         v.                          17-07703-1).       Memorandum Opinion
                                                        delivered by Justice Stevens, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we affirm the trial court’s judgment in part, and reverse the judgment in
part. Specifically, we affirm that portion of the judgment finding Appellant guilty of the offense
of driving while intoxicated. We reverse that portion of the judgment pertaining to the punishment
and remand the case for a new punishment hearing.
       We note that the appellant, Deon Michael Price, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED DECEMBER 5, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk